Name: Council Regulation (EEC) No 1737/93 of 24 June 1993 on the conclusion of the Agreement on fisheries and the marine environment between the European Economic Community and the Republic of Iceland
 Type: Regulation
 Subject Matter: Europe;  fisheries;  European construction
 Date Published: nan

 2.7.1993 EN Official Journal of the European Communities L 161/1 COUNCIL REGULATION (EEC) NO 1737/93 of 24 June 1993 on the conclusion of the Agreement on fisheries and the marine environment between the European Economic Community and the Republic of Iceland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Iceland concerning fisheries, signed on 2 May 1992, provides for the conclusion of a fisheries agreement as soon as possible and at all events before 31 December 1992; Whereas the Community and the Republic of Iceland have negotiated and initialled an Agreement on fisheries relations; Whereas it is in the interests of the Community to approve that Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Government of the Republic of Iceland on fisheries and the marine environment is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person authorized to sign the Agreement in the form of an exchange of letters in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1993. For the Council The President B. WESTH (1) OJ No C 150, 31. 5. 1993.